Citation Nr: 1431270	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, described as residuals of a transverse fracture of the L4 vertebra and lumbar degenerative disc disease, to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to service connection for disability of the left lower extremity manifested by leg pain, cramps, and swelling. 

3.  Entitlement to service connection for disability of the right lower extremity manifested by leg pain, cramps, swelling, and cellulitis. 

4.  Entitlement to service connection for a bilateral ankle disability. 

5.  Entitlement to service connection for a right hand disorder, to include cellulitis and carpal tunnel syndrome

6.  Entitlement to service connection for a right knee disorder, to include chondromalacia and/or bursitis.


7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had unverified active service from July 1972 to February 1977, and verified active service from February 1977 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, the RO denied service connection for disabilities of the right hand, low back, right knee, left lower extremity, right lower extremity, and bilateral ankles.  In addition, the RO denied a TDIU.

In March 2009, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.  

In September 2009 and April 2011, the Board remanded these claims so that due process considerations could be adhered to, as well as so additional development of the evidence could be conducted.  In part, the most-recent April 2011 remand instructions sought to afford the Veteran an examination.  This took place in July 2011.  Therefore, the Board finds that there has been substantial compliance with the April 2011 remand instructions and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a right hand disorder was originally styled as a claim of service connection for cellulitis.  See June 2007 rating decision.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the Veteran's contentions and the medical evidence of record, the Board has recharacterized this claim more broadly; specifically, to include carpal tunnel syndrome.  See also Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons, at 5 (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  This is a more favorable interpretation of the evidence of record for the Veteran.

The issues of entitlement to service connection for a right hand disorder (to include cellulitis and for a right knee disorder (to include chondromalacia and/or bursitis) and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a low back disability which is causally or etiologically related to his military service, arthritis of the lumbar spine which had its onset during active service or was manifest to a compensable degree within one year after discharge from active service, or secondary to a service-connected disability.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has either a left or right lower extremity disability which is causally or etiologically related to his military service, or secondary to a service-connected disability.

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a bilateral ankle disability which is causally or etiologically related to his military service, or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated during active duty service, may not be service connected on a presumptive basis, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A left lower extremity disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  A right lower extremity disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).




4.  A bilateral ankle disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice was provided to the Veteran in February and March 2007.  This notice informed the Veteran of the evidence needed to substantiate his claims and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  Records, including medical, have also been obtained from the Social Security Administration (SSA).  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

The Veteran is also shown to have been afforded VA medical examinations in July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record and the statements of the appellant, and the examiner provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, arthritis of the Veteran's lumbar spine was not diagnosed during this presumptive period.  In any event, the Veteran has consistently claimed that these disorders are related to his active military service.  

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions include arthritis.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.



Analysis

Low Back Disorder

The Veteran contends that chronic low back problems began during service or were caused by service-connected chronic feet problems.  

The Veteran's service treatment records do not demonstrate that the Veteran suffered from a chronic back disorder during his military service.  No back problems were reported in the course of a June 1972 enlistment examination.  A January 1981 treatment record notes that the Veteran had a lumbar spasm and he was diagnosed with a mild lumbar strain.  In December 1983, the Veteran was noted to have complaints of pain in the middle of his back for the last 3 days.  The Veteran reported noticing that pain after he woke up and he was diagnosed with a muscle strain.  The Veteran reported a history of recurrent back pain during his May 1992 retirement examination, but the examiner concluded that the Veteran's spine and other musculoskeletal system were normal at this time.  No back disability was diagnosed. 

After retirement, the Veteran was afforded a VA examination in September 1992.  The examiner noted that the Veteran had a pilonidal cyst removed during his military service, and that the Veteran was complaining of general weakness in the upper and lower extremities.  Examination of the spine revealed a well healed three inch scar from the removal of the Veteran's pilonidal cyst.  The Veteran was noted to have no limitations of the spine at this time.  The Veteran was diagnosed with occasional generalized weakness and a healed pilonidal cyst, post-operative.  There was no indication of a spinal disorder during this examination, suggesting that the Veteran did not suffer from a chronic back disorder during his military service. 

In September 1996, the Veteran was seen with complaints of back swelling for the past 8 hours.  The Veteran reported waking up with this condition.  The physician concluded that the Veteran had a muscle strain of unknown etiology.  The Veteran was instructed to rest for 48 hours.  The Veteran was again seen with complaints of lower back pain in October 1996.  It was noted that the Veteran worked in a warehouse and did a lot of lifting.  The physician diagnosed a sprain at the L4-5 level, and noted that while it was unlikely, it was possible that the Veteran had mild herniated nucleus pulposus at the L4-5 level. 

Post-service medical records reflect the Veteran's complaints of low back pain in October 1996.

A record from April 1999 indicates that the Veteran was seen with complaints of back pain for the past month with no specific trauma.  The Veteran denied a prior history of lower back pain at this time.  According to a November 1999 private treatment record, the Veteran fell approximately 12 feet off of a ladder and landed on his back.  The Veteran reported right sided pain in the lower part of the lumbar spine.  He denied any preexisting back problems or radicular symptoms.  The physician noted that the Veteran was very tender over the L4-5 vertebrae and diagnosed the Veteran with a right L4 transverse process fracture.  The Veteran had a magnetic resonance image (MRI) of the spine in November 1999, revealing a mild depression fracture of the body of the L1 vertebra.  There was also disc bulging at the L2-3, L3-4 and L4-5 levels. 

A December 2002 record includes a diagnosis of diffuse back spasm.  

The Veteran was noted to have chronic lower back pain in December 2005.  An X-ray was performed, which revealed no evidence of acute fracture.  The lumbar vertebral body heights and disk spaces were well maintained, except for anterior wedge compression at the L1 level.  An MRI was performed in October 2006.  They were interpreted to reveal multilevel degenerative disc disease and facet degenerative changes producing central canal stenosis at the L3-4 through L4-5 levels with foraminal stenosis from L2-3 through L4-5.  A remote compression fracture of the L1 vertebra was noted.  The Veteran reported having lower back pain that radiated into his lower extremities bilaterally at this time. 

An April 2007 private medical record shows a diagnosis of chronic lower back pain secondary to degenerative joint disease.

A June 2008 SSA Disability Determination and Transmittal form shows that a primary diagnosis of disorders of the back (discogenic and degenerative).  The Veteran was found to have been disabled since April 2006.  

As noted by the Board in its April 2011 remand, the evidence shows low back strains during and after service, and a traumatic injury of the low back after service in 1999.  At that time the Board sought to have an examination conducted, in order to obtain a medical opinion regarding the likelihood of relationships between current low back disorder and low back problems during service, the post-service injury, and service-connected disorders of the feet. 

The Veteran was afforded a VA examination in July 2011.  A history of minimally invasive lumbar decompression, with epidural steroids was noted.  Following chronic lumbar sprain with spinal stenosis and degenerative disk disease.  The examiner opined that it was less likely than not that these diagnosed back disorders were related to service, as these problems began long after the Veteran's service separation.  The examiner added that his current low back problems were not in any way due to, secondary to, or a result of his service-connected pes planus, plantar fasciitis, and arthritis of the feet.  The problems were also not aggravated by the service-connected disorders of the feet.

In summary, the record contains no competent evidence linking a current diagnosis of any low back-related disorder to his military service.  Again, the Veteran had an opportunity to supply additional medical records, and, did not.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed low back disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder, or to a service-connected disability.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303, 3.310.



Further, as noted, as arthritis of the lumbar spine was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted. 

Bilateral Lower Extremities

The Veteran is seeking service connection for disability in the left and right lower legs, manifested by leg pain, cramps, and swelling in both lower legs, and cellulitis in the right lower leg.  

The Veteran's service treatment records show complaints of pain, swelling, and cramps in both lower legs.  He often reported pain in the feet as well as the lower legs.  In November 1983, a treating clinician stated that the bilateral lower leg pain was probably secondary to compensated forefoot varus.  Review of the Veteran's May 1992 retirement examination shows that clinical evaluation of his lower extremities was normal.  

After service, the report of a September 1992 VA general medical examination shows complaints of morning stiffness in both legs.  No problems associated with the Veteran's lower extremities was shown to be manifested.  In October 1992, the Veteran complained of cramping in his legs.  In 2005, he was treated for cellulitis in his right leg, and reports of swelling in that leg continued into 2006.  A September 2005 VA record shows that a Doppler study of the right lower extremity was negative, with no evidence of deep vein thrombosis.

In October 1992, the Veteran complained of cramping in his legs.

In October 2005, he was privately treated for cellulitis in his right leg, and reported that the swelling began in July 2005. 

An October 2006 private medical record includes a diagnosis of right leg cellulitis.  Other private medical records dated in March and August 2007, and in January 2008 shows complaints of bilateral leg swelling.  


The Veteran was afforded a VA examination in July 2011.  The Veteran supplied a history of bilateral leg swelling every day for the past four to five years.  He added he wore support stockings.  Examination showed symmetrical legs.  In pertinent part, a diagnosis of bilateral chronic stasis edema of both lower extremities involving the lower legs, ankles, and feet.  This was, according to the examiner, not related to the Veteran's military service.  The examiner added that there was no evidence to support an etiological relationship to the Veteran's military service, or to his service-connected flat feet.  The examiner opined that the Veteran's bilateral statis edema of the bilateral lower extremities was not in any way due to, secondary to, or a result of his service-connected pes planus, plantar fasciitis, and arthritis of the feet.  The problems were also not aggravated by the service-connected disorders of the feet.

Following carefully review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for both left and right lower extremities, claimed here to include as due to being secondary to service-connected disabilities of the feet.  While the service treatment records do note complaints of bilateral lower leg pain, as noted at his May 1992 retirement examination clinical examination of the lower extremities was normal.  Also, as above noted, the VA examiner in July 2011 supplied an opinion, which was accompanied by detailed rationale, that the Veteran did not have lower extremity disorders as a result of either the Veteran's active military service or to his service-connected disabilities of the feet.  An opinion to the contrary is not of record.  This, service connection on either a direct or secondary basis is here not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.







Bilateral Ankle Disorder

The Veteran is seeking service connection for disability of both ankles.  He essentially contends that bilateral ankle pain began during service and may be related to service-connected disorders of the feet.  During service, the Veteran complained of pain in his feet and legs.  On one occasion, a treating clinician noted evidence of slight tenderness of an ankle.  At his May 1992 service retirement examination clinical evaluation of the Veteran's ankles was normal.  

There is no medical record of ankle complaints soon after service, but in December 2002 chronic bilateral ankle pain without trauma was diagnosed.  See Tricare X-ray report.  

On VA examination in February 2007 planovalgus flat feet with degenerative arthritis was diagnosed.  An ankle disorder was not diagnosed.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported symptoms of ankle swelling after walking one half mile.  Bilateral ankle range of motion was noted to be slightly decreased on examination, without complaints.  As noted above, a diagnosis of bilateral chronic stasis edema of both lower extremities involving the lower legs, ankles, and feet was provided.  The examination, pertaining to the ankles, merely included a diagnosis of bilateral ankles with no orthopedic disease.  This was, according to the examiner, not related to the Veteran's military service.  The examiner added that there was no evidence to support an etiological relationship concerning the ankles to the Veteran's military service, or to his service-connected flat feet.  The examiner opined that the Veteran's bilateral statis edema of the bilateral lower extremities (including the ankles) was not in any way due to, secondary to, or a result of his service-connected pes planus, plantar fasciitis, and arthritis of the feet.  The problems were also not aggravated by the service-connected disorders of the feet.




The Board finds that the preponderance of the evidence is against the service connection for both ankles, claimed here to include as due to being secondary to service-connected disabilities of the feet.  While the service treatment records do note an isolated complaint of ankle pain, as noted at his May 1992 retirement examination clinical examination of the ankles was normal.  Also, as above noted, while the July 2011 examiner found no orthopedic-based abnormality of the Veteran's ankles, and only some swelling, he provided an opinion, which was accompanied by detailed rationale, that the Veteran did not have ankle disorders as a result of either the Veteran's active military service or to his service-connected disabilities of the feet.  An opinion to the contrary is not of record.  This, service connection on either a direct or secondary basis is here not warranted.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for low back disorder, described as residuals of a transverse fracture of the L4 vertebra and lumbar degenerative disc disease, is denied.  

Service connection for disability of the left lower extremity manifested by leg pain, cramps, and swelling is denied.

Service connection for disability of the right lower extremity manifested by leg pain, cramps, swelling, and cellulitis is denied.  

Service connection for bilateral ankle disability is denied.  






REMAND

Although the Board regrets the additional delay, a review of the record reveals that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a right hand disorder and for a right knee disorder.  

The Veteran is seeking service connection for a disorder affecting his right hand.  Medical records show complaints and findings regarding his right hand during and after service.  Specifically, his service treatment records show that he was seen in March 1975 for pain in his right hand after striking the hand against a metal object.  In September 1981, he had treatment after he fell on his right hand.  X-rays of that hand showed a fracture at the base of the third metacarpal.  A short arm cast was applied.  In February and March 1984, he sought treatment for pain and swelling in his right hand.  A treating clinician provided an impression of cellulitis.  In a May 1992 medical history for separation from service, the Veteran reported a history of swollen and painful joints.  In a May 1992 service separation examination, the examiner checked "normal" for the condition of the Veteran's upper extremities.  Later in May 1992, in outpatient treatment, the Veteran reported increased overall fatigability, and reported episodes of numbness in his hands, worse in the right hand. 

After service, on VA examination in September 1992, the Veteran reported occasional stiffness, weakness, and numbness in both hands and arms.  The examiner found that the Veteran had good grip strength in both hands.  

In March 1996, the Veteran was treated for complaints of right wrist pain.  The physician noted that the Veteran had carpal tunnel syndrome with increased pain over the past 2 weeks.  An August 1996 treatment note indicates that the Veteran had his first symptoms of carpal tunnel syndrome approximately 3 years earlier.  It is noted that the Veteran underwent surgery for this disorder in July 1996, and the Veteran reported that most of the symptoms had been resolved.  There was no diagnosis of cellulitis at this time or of any residuals related to the Veteran's in-service diagnosis of right hand cellulitis. 

In 1996, the Veteran sought treatment for numbness and pain in his right hand and wrist.  He was found to have right carpal tunnel syndrome, and carpal tunnel release surgery was performed in July 1996.  He was seen in September 1997 for right wrist and hand pain described as sprain.  In October 2000, he was treated for a dog bite to the right hand.  

In the 2009 hearing, the Veteran reported receiving treatment during service for cellulitis of the right hand and a fracture of the right hand.  He stated that since those incidents he had experienced less than full function in his right hand. 

The report of a July 2011 VA examination shows that the Veteran complained of his right hand going to sleep when he drives, mostly in his thumb and palm area.  This has been occurring for five months.  According to the Veteran there was no pain, only numbness.  Similar symptoms were noted to occur on the left side as well.  Examination of the hands showed no deformity or atrophy.  Right thumb median nerve irritation was present.  Right hand X-ray examination was negative.  Right hand carpal tunnel syndrome was diagnosed.  The examiner added that this was not related to service, as the disorder came on in the past year.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Trafter v. Shinseki, 26 Vet. App. 267 (2013). 

Here, the VA examiner in July 2011, in diagnosing right hand carpal tunnel syndrome, found it was not related to the Veteran's military service as it "came on in the last year."  This medical finding directly conflicts with the above-mentioned findings of right carpal tunnel syndrome dating back to 1996.  As such, the Board finds that an addendum - and possibly a new examination -- should be obtained that specifically addresses the post service findings of weakness and numbness in both hands (1992) as well as the diagnosed right carpal tunnel syndrome in 1996 in rendering a nexus opinion.  As such, remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Likewise, the claim seeking service connection for a right knee disorder also requires remand for an additional medical opinion.  

The Veteran states that he has intermittent swelling in his right knee that began during service.  He contends that the right knee disorder may be related to his service-connected disabilities of the feet.  

The Veteran states that he has intermittent swelling in his right knee that began during service.  He contends that the right knee disorder may be related to his service-connected disabilities of the feet.  He complained of right knee swelling and instability on a number of occasions during service.  Treating clinicians listed impressions of chondromalacia and bursitis.  At his May 1992 retirement examination clinical examination of the knees was normal.  While he complained of having had "swollen or painful joints," he denied having had "'trick' or locked knees."

After service, on VA general medical examination in September 1992, the Veteran reported having stiffness in both knees in the mornings.  Musculoskeletal examination revealed no joint limitations.  A knee-related disorder was not diagnosed.  

Pursuant to instructions set out in the Board's April 2011 remand, the Veteran was examined in July 2011.  Pertaining to his knees, the Veteran complained of intermittent pain and swelling, with a flare-up every four to five months.  Following examination of the Veteran, a diagnosis of right knee chondromalacia, described as very mild, was provided.  The examiner commented that this was not related to his service or to his service-connected flat feet.  The examiner opined that the Veteran's right knee disorder was not in any way due to, secondary to, or a result of his service-connected pes planus, plantar fasciitis, and arthritis of the feet.  The problems were also not aggravated by the service-connected disorders of the feet. 

While the examiner in July 2011 opined that the Veteran's diagnosed right knee chondromalacia was not related to the Veteran's service, the Board is of the opinion that the medical findings/opinions (or lack thereof) on file concerning the instant service connection claim now before the Board for appellate consideration is inadequate.  See Barr, Stefl.  The examiner failed to supply an adequate rationale for his supplied opinion.  Specifically, while the Veteran is shown to have been diagnosed with right knee chondromalacia in service as well as at the time of the July 2011 examination, the examiner did not sufficiently explain why they are not related.  As such, remand for an addendum - and possibly a new examination -- for clarification is necessary prior to deciding this claim.

As to the TDIU claim, the Veteran is currently service-connected for the following disabilities:  left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); tinnitus (10% disabling); and postoperative residuals, excision pilonidal cyst coccygeal area (0%).  Such disabilities have resulted in a combined rating of 30% disabling since July 2007.


The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

If, however, as here, a Veteran still does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

The current record does not include sufficient information to adjudicate the instant TDIU claim.  Specifically, it is absent of medical opinions concerning the Veteran's ability to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  The July 2011 VA examination report does show that the Veteran informed the examiner that he was at that time working part-time as a financial advisor.  He added he last worked full-time in 2006 in an office job.  The Veteran was determined to be disabled by the SSA, effective from April 2006.  A June 2008 SSA Disability Determination and Transmittal form shows a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of chronic pulmonary insufficiency (COPD).  



There is no opinion of record which addresses the extent to which all of the Veteran's service-connected disabilities (left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis; right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis; tinnitus; and postoperative residuals, excision pilonidal cyst coccygeal area) when viewed together affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The Veteran must be scheduled for a VA general medical examination conducted by a physician in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should forward the claim folder to the VA examiner who completed the July 2011 VA examination.  If he finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the July 2011 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

a.  Determine the current nature and etiology of any right hand (to include carpal tunnel syndrome) and/or right knee (to include chondromalacia) disorders found to be present. 





b.  The examiner should then render an opinion as to whether any current right hand and/or right knee disorders are at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  This discussion should be particularly attentive to the fact that the Veteran was diagnosed with carpal tunnel syndrome in 1996, and with right knee chondromalacia in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The Veteran should also be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the whether the Veteran's service-connected disabilities:  left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); tinnitus (10% disabling); and postoperative residuals, excision pilonidal cyst coccygeal area (0%) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 




The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If such issue remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


